AO 245B (Rev. 05/15/2018} Judgment in a Criminal Petty Case (Modified) Page l of 1

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT 0F CALIFORNIA

United States of Arnerica ' ' ' l JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Aiter November I, 1987)
Pedro EStrada_XOcOl Case Number: l9cr1280-MSB

Carolyn L. Oli\

 

LEI-_.__.__.._
Dafendam 's Atrarney F l L E D

THE DEFENDANT; APR 1 8 2019
pleaded guilty to count(s) 1 0f the lufOrrnatiOn

REGISTRATION NO. 7 4272298

 

CLERK, U.S. DlSTHlCT Col n=rr

 

 

 

 

soon-1 am D n '
l:l was found guilty to count(s) BY bn _'ST m OF wlU[§:_l;'::;;'Lj
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(S), Which involve the following offense(s):
Title & Section Nature of Offense l l Count Number(sl
8:1325 (a)(Z) ILLEGAL ENTRY (Misdemeanor) 1

E The defendant has been found not guilty on count(s)

 

Count l of the Complaint . dismissed on the motion of the United States.

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $10 WAIVED Fine:l WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Ap_ril 18, 2019
Date of Imposition of Sentence

HO`NE)'RABLE MIE:H`AEL s. BERG
UNITED sTATEs MAGISTRATE JUDGE

l9cr1280-MSB

